Blanford, J.
Where a merchant employed a clerk, and pending his term of sérvice the merchant formed a partnership in the same character of business, and the clerk entered the service of the firm, his contract with the original employer as an individual was at an end, and if he had been paid by the latter his wages up to the formation of the firm, and after entering the service of the firm, he refused to continue his employment with them at the same rate, but retained as payment to himself funds of the firm at a higher rate, and was discharged, he could not recover from the original employer.
Judgment reversed.